DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second lid handle supports; the upper-lid part and the lower lid part as set forth in claim 6; the parts of the lid handle as set forth in claim 8, for example the ring-like form, the upwards-oriented part, and the downwards oriented part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims are replete with grammatical errors with missing words and incorrectly used terms that makes it unclear what is meant by the limitations. 
Claim 1 recites the transition word “presenting”.  It is unclear whether this transition word is meant to be an open or closed claim language intention.  See MPEP §2111.03.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-15 are also rejected under 35 USC 112(b) by virtue of their dependency/inclusion on/of claim 1.
Claim 1 recites the limitation "the upwards oriented surface of the lid" in lines6-7.  There is insufficient antecedent basis for this limitation in the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-15 are also rejected under 35 USC 112(b) by virtue of their dependency/inclusion on/of claim 1.
Claim 1 recites the limitation "the center of said lid" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-15 are also rejected under 35 USC 112(b) by virtue of their dependency/inclusion on/of claim 1.
Claim 1 recites the limitation "said center of lid" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-15 are also rejected under 35 USC 112(b) by virtue of their dependency/inclusion on/of claim 1.
Claim 1 recites the limitation, “said lid handle provides a handgrip above the center of said lid and is off-centered in relation to said center of lid”.  It is unclear how the handgrip is both above the center of said lid and is off-centered to the lid at the same time.  A structure is either centered or off-centered and cannot be both.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-15 are also rejected under 35 USC 112(b) by virtue of their dependency/inclusion on/of claim 1.
Claim 2 recites the limitations “a first lid handle support” and “a second lid handle support”.  It is unclear whether the first lid handle support and the second lid handle support are the same or different as the first and second handle supports as recited in claim 1, lines 5-6.  As such the claim is indefinite for failing to distinctly claim the limitations.
Claim 2 recites the limitation "the perimeter region of said lid" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites that the lid handle provides both a handgrip and a handgrip extension.  It is unclear what is meant by the term “provides” and whether these are structural limitations that are subparts of the lid handle, and it is unclear whether the handgrip and handgrip extension are the same or different.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 2 recites the limitation, “a closed position” and “an open position”.  These limitations are previously recites in claim 1, and therefore should read “the closed position” and “the open position”.
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation said lid handle is adapted so that can be manually rotated in an angular extension of up to 90°, and the claim also recites advantageously in only one direction which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitations “a first lid handle support” and “a second lid handle support”.  It is unclear whether the first lid handle support and the second lid handle support are the same or different as the first and second handle supports as recited in claim 1, lines 5-6.  As such the claim is indefinite for failing to distinctly claim the limitations.
Claim 4 recites the limitation "the perimeter region of said lid" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said upwards side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said lid projection" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
Claim 10 recites the limitation "said lid projection" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said recipient handle" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a process for operating a food processor”, and the claim also recites “in particular for operating a food processor according to claim 1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 13-15 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 12.
Claim 12 repeats several limitation of claim 1, such as “a recipient” and “a lid”, but claim 12 already includes those limitations because of the recitation “for operating a food processor according to claim 1”, and therefore, the limitations should be referred to as “said recipient” and “said lid”.  Claims 13-15 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 12.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “placing said lid on said recipient by manually gripping said lid handle such that said lid handle is in a first angular position relative to said recipient”, and the claim also recites “advantageously at an angle of up to 45° relative to said recipient handle” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 13-15 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 12.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “retaining said lid on said recipient comprising by means of manually rotating said lid handle to a second…angular position relative to said recipient”, and the claim also recites “advantageously previously defined” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Regarding claim 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 13-15 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 12.
Claim 12 recites the limitation "said recipient handle" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-15 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 12.
Claim 13 recites the limitation "said lid projection" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “rotating said lid handle in respect of a swiveling support thereof arranged at said lid projection”, and the claim also recites “advantageously by an angular extension of at most 90°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audette et al. (U.S. Patent Pub. No. 2012/024993).
Regarding claim 1, Audette et al. discloses a food processor (title) presenting:
a recipient presenting an opening for receiving food ingredients (figures 1-6, reference #20);
a lid (reference #40; [0044]),
wherein said lid presents a lid handle extending between a first and a second handle supports on the upwards oriented surface of said lid (reference #42);
wherein said lid is adapted so that can be moved to a closed position on said recipient (figures 1 and 4), and back to an open position (figure 2), by means of manually actuating said lid handle ([0045]),
wherein said lid handle provides a handgrip above the center of said lid (see figure 2, reference #42 above center of lid 40) and is off-centered in relation to said center of lid (handle 42 can be gripped off-center based on extension/length of grasping portion of handle; alternatively, figure 3 shows handle 42 may be angled off-centered), and in that said lid handle is provided so that can be rotated around one of respective supports of lid handle in relation to a portion of said lid (compare figures 2-4, handle 42 rotated up and down in relation to side supports; [0046]; [0049]).
Regarding claim 3, Audette et al. discloses wherein said lid handle provides handgrip along an extension that is bigger than the radius of said lid (figure 2, handgrip at numeral 42, extends entire 
Regarding claim 4, Audette et al. discloses wherein said lid handle extends from a first lid handle support provided on the perimeter region of said lid to a second lid handle support provided as a swiveling support on a lid projection that extends above of said upwards side and that is arranged off centered relative to the lid (figure 2, reference #42 and 44), wherein said lid projection may comprise a lid opening adapted for providing an optional passageway through said lid (it is noted that the language “may comprise” does not require the limitation; however, reference #200 (lid opening) can be considered to read on the limitation).
Regarding claim 5, Audette et al. discloses wherein said lid handle presents an arched configuration in side view developing above the upwards oriented side of said lid, comprising at a height that continuously increases from the perimeter region towards a center region of said lid, wherein said lid handle does not provide for handing grip next to the perimeter region of said lid, thereby preventing a hand being placed in the vicinity of the edge of said lid (see figure 2, reference #42 is in shape of an arch with increasing height from edge to center area grip, with vertical sides prevents hand being near periphery; [0050]).
Regarding claim 6, Audette et al. discloses wherein said lid handle is provided attached to an upper-lid part that is adapted so that can be driven in rotation movement relative to a lower-lid part, by means of moving said lid handle relative to a respective second lid support (see figure 3, lid handle 42 attached to upper portion of lid where numeral 40 is pointing and is rotated relative lower lid part reference #38; [0050]).
Regarding claim 8, Audette et al. discloses wherein said lid handle is adapted so that can be attached with a perimeter region of said lid (figure 2, reference #42) and with a top region of said lid projection (figure 2, reference #44), wherein said lid handle may present a ring-like form at one edge adapted so as to engage around a top region of said lid projection (figure 2, reference #42 attaches at top of reference #44 (see right reference #44) and forms a ring-like shape), and in that said lid handle presents an upwards-oriented part and a downwards-oriented part, wherein the cross-section of said upwards-oriented and downwards-oriented parts presents at least one of a different dimension and a different shape, advantageously wherein the cross-section of said upwards-oriented part is bigger than the cross-section of said downwards-oriented part (figure 2, portion reference #42, where connects to periphery at left side has larger cross-section than reference #42 portion that connects at reference #44 on right side).
Regarding claim 9, Audette et al. discloses wherein said recipient presents a recipient handle that extends along at least part of the side wall of said recipient (figures 1-4, reference #26), and further presents a blocking unit arranged at the top thereof and adapted for providing blocking and un-blocking of said lid on said recipient (see figures 1-4, reference #102 and 256; [0056]), and in that said lid handle extends in a substantially continuous alignment with said recipient handle when said recipient and lid are in a closed position, thereby providing increased manual grip surface that can be reached from said engagement position of said lid on said recipient (see figure 1, reference #42 continuous with reference #26).
Regarding claim 10, Audette et al. discloses wherein said lid presents a lid closure adapted to be placed onto said lid projection (see figures 1-5 and 12-14, reference #202 (lid closure/cover) placed over reference #200 (lid projection)), wherein said lid closure presents a cup-like format and is provided as a single piece of a transparent or semi-transparent synthetic material (reference #202; [0072]).
Regarding claim 11, Audette et al. discloses in that said food processor further presents a casing presenting a casing cavity and confines a driving arrangement adapted to drive a food processing tool inside of said recipient when said recipient is operatively engaged onto said casing cavity (figure 1, reference #60; figure 8, see parts of reference #60 creating a casing and cavity for reference #20; [0043]), and in that in that said recipient is adapted so that can be retained in a previously defined blocked position onto said casing cavity (see figure 1), and in that said lid is adapted so that can be retained in a previously defined blocked position onto said recipient (see figure 1, reference #40); wherein said lid handle and said recipient handle extend in a substantially continuous alignment away from said casing when said recipient and lid are in said blocked position, thereby actuating a respective signaling unit provided on at least one of said lid handle and said recipient handle (figure 1, reference #42 and 26 aligned; reference #250 and 252; figure 3, reference #140; [0056]; [0077]-[0078]).
Regarding claim 12, Audette et al. discloses a process for operating a food processor (abstract), in particular for operating a food processor according to claim 1 (see rejection of claim 1 above), the process comprising:
providing a recipient (reference #20) and a lid configured for being retained onto said recipient (figures 1-4, reference #40), wherein said lid presents a lid handle that extends above the top part of said lid from a perimeter region, over the center region and along most part of the cross extension of said lid (figures 1-4, reference #42);
placing said lid on said recipient by manually gripping said lid handle such that said lid handle is in a first angular position relative to said recipient, advantageously at an angle of up to 45° relative to said recipient handle (figures 3, reference #42; [0060]);
retaining said lid on said recipient comprising by means of manually rotating said lid handle to a second, advantageously previously defined, angular position relative to said recipient, where said lid 
releasing said lid from retention on said recipient comprising by means of manually driving said lid handle in the opposite angular direction, such that said lid handle is removed from said second position towards said first angular position relative to said recipient handle (figures 2 and 3, reference #42; [0044]-[0046]),
optionally, manually gripping said recipient handle during at least part of the time when manually gripping said lid handle (reference #26 and 42; [0069]) (it is noted that the term “optionally” renders the limitation not necessary).
Regarding claim 14, Audette et al. discloses further comprising retaining said recipient on a respective casing (figure 1, reference #60), such that said recipient handle and said lid handle are in a substantially continuous extension orthogonal to the front of said casing (figure 1, reference #26 and 42).
Regarding claim 15, Audette et al. discloses wherein said retention of said lid on said recipient further comprises:
appraising a correct blocking condition of said lid on said recipient by means of sensors, and providing respective appraisal result to a control arrangement of said food processor [0056]); 
displaying the blocking condition, comprising correct or not correct, of said lid on said recipient by means of a display unit provided on at least one of said recipient handle and lid handle (figure 1, reference #250 and 252; [0077]).
Claim(s) 1, 2, 4-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidde (DE202009015975) (with reference to machine translation).
Regarding claim 1, Hidde discloses a food processor (figures 1-7, reference #10; [0001]) presenting:
a recipient presenting an opening for receiving food ingredients (figures 1-3reference #110);
a lid (figures 1-7, reference #20 and 90),
wherein said lid presents a lid handle extending between a first and a second handle supports on the upwards oriented surface of said lid (reference #41);
wherein said lid is adapted so that can be moved to a closed position on said recipient (figure 1a), and back to an open position (figure 1b), by means of manually actuating said lid handle ([0014]; [0037]),
wherein said lid handle provides a handgrip above the center of said lid (see figure 1a, reference #41 above center of lid 20) and is off-centered in relation to said center of lid (handle 41 can be gripped off-center based on extension/length of grasping portion of handle), and in that said lid handle is provided so that can be rotated around one of respective supports of lid handle in relation to a portion of said lid (see figures 1a and 1b, reference #41 rotated about support where numeral 70 is pointing).
Regarding claim 2, Hidde discloses wherein said lid handle extends from a first lid handle support disposed on the perimeter region of said lid (see figures 1 and 2, reference #41, right support at perimeter), above and beyond the center of said lid (reference #41), to a second lid handle support that is not provided on a perimeter region of said lid (see figure 2, second support where numeral 43 and 70 is pointing), and so that said lid handle provides a handgrip extension that is unevenly arranged in relation to the center of said lid (figure 2, top reference #41 gripped off-center), and in that said lid handle is adapted so that can be rotated by a predefined angular extension around a second lid handle support, between a closed position, where said lid can be retained on said recipient (figure 1a), and an open position, where said lid can be removed from said recipient, and vice-versa (figure 1b) ([0014]; [0037]).
Regarding claim 4, Hidde discloses wherein said lid handle extends from a first lid handle support provided on the perimeter region of said lid (figures 2 and 6, right side of reference #41) to a second lid handle support provided as a swiveling support on a lid projection that extends above of said upwards side and that is arranged off centered relative to the lid (figures 2 and 6, reference #34 with entire housing being off-centered and providing swiveling at reference #43 and 70; [0060]; [0066]), wherein said lid projection may comprise a lid opening adapted for providing an optional passageway through said lid (see figures 4 and 6, reference #34 has opening at reference #31 and 64; it is noted that the language “may comprise” does not require the limitation).
Regarding claim 5, Hidde discloses wherein said lid handle presents an arched configuration in side view developing above the upwards oriented side of said lid, comprising at a height that continuously increases from the perimeter region towards a center region of said lid, wherein said lid handle does not provide for handing grip next to the perimeter region of said lid, thereby preventing a hand being placed in the vicinity of the edge of said lid (see figure 6, reference #41 is in shape of an arch with increasing height from edge to center area grip, with vertical sides prevents hand being near periphery).
Regarding claim 6, Hidde discloses wherein said lid handle is provided attached to an upper-lid part that is adapted so that can be driven in rotation movement relative to a lower-lid part, by means of moving said lid handle relative to a respective second lid support (see figure 4, lid handle 41 attached to upper portion of lid 20 and is capable of being rotated relative lower lid part reference #90).
Regarding claim 7, Hidde discloses wherein said lid handle is provided so that a manual grip of said lid handle can actuate a vertical movement jointly of said upper-lid part relative to said lower-lid part, and a rotation movement of said upper-lid part relative to said lower-lid part (see figures 4 and 5, upper lid 20 capable of vertical movement relative to lower lid part 90 by actuation of handle 41).
Regarding claim 8, Hidde discloses wherein said lid handle is adapted so that can be attached with a perimeter region of said lid and with a top region of said lid projection, wherein said lid handle may present a ring-like form at one edge adapted so as to engage around a top region of said lid projection (reference #43 ring-like), and in that said lid handle presents an upwards-oriented part and a downwards-oriented part (see figure 3, upwards part at reference #43, downwards part at reference#41), wherein the cross-section of said upwards-oriented and downwards-oriented parts presents at least one of a different dimension and a different shape, advantageously wherein the cross-section of said upwards-oriented part is bigger than the cross-section of said downwards-oriented part (figures 3, compare area below reference #43 with area of reference #41).
Regarding claim 9, Hidde discloses wherein said recipient presents a recipient handle that extends along at least part of the side wall of said recipient (reference #41), and further presents a blocking unit arranged at the top thereof and adapted for providing blocking and un-blocking of said lid on said recipient (reference #24), and in that said lid handle extends in a substantially continuous alignment with said recipient handle when said recipient and lid are in a closed position, thereby providing increased manual grip surface that can be reached from said engagement position of said lid on said recipient (see figure 3, reference #41 aligned and continuous with reference #104).
Regarding claim 12, Hidde discloses a process for operating a food processor (figures 1-7, reference #10; [0001]), in particular for operating a food processor according to claim 1 (see rejection of claim 1 above), the process comprising:
providing a recipient (reference #110) and a lid configured for being retained onto said recipient (figures 1 and 2, reference #20 and 90), wherein said lid presents a lid handle that extends above the top part of said lid from a perimeter region, over the center region and along most part of the cross extension of said lid (figures 1-4, reference #41);
placing said lid on said recipient by manually gripping said lid handle such that said lid handle is in a first angular position relative to said recipient, advantageously at an angle of up to 45° relative to said recipient handle (figure 1b, reference #41);
retaining said lid on said recipient comprising by means of manually rotating said lid handle to a second, advantageously previously defined, angular position relative to said recipient, where said lid handle is aligned with said recipient handle (figures 1a and 3, reference #41 aligned with reference #104);
releasing said lid from retention on said recipient comprising by means of manually driving said lid handle in the opposite angular direction, such that said lid handle is removed from said second position towards said first angular position relative to said recipient handle (figures 1b and 4, reference #41; [0014]),
optionally, manually gripping said recipient handle during at least part of the time when manually gripping said lid handle (reference #41 and 104) (it is noted that the term “optionally” renders the limitation not necessary).
Regarding claim 13, Hidde discloses wherein said retention of said lid on said recipient further comprises manually grabbing said lid handle, pressing said lid downwards and then rotating said lid handle in respect of a swiveling support thereof arranged at said lid projection, advantageously by an angular extension of at most 90°, thereby rotating a first upper-part of said lid relative to a second lower-part of said lid, until said lid handle is substantially aligned with said recipient handle (figure 1a), thereby being engaged by a blocking unit arranged at the top of said recipient handle (reference #24 and 49), and in that said releasing of said lid from said recipient pressing comprises pressing said blocking unit, thereby releasing the blocking retention of said lid on said recipient, and then manually driving said lid handle from said second position to said first position relative to said recipient handle (figure 1b; see figure 5; [0056]-[0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clapp et al. (U.S. Patent No. 7,520,453) discloses all the limitations of claims 1, 2, 3, 5, 8, 10, 11, 12, 14 and 15 (see figures 1 and 2 showing closed and open positions of lid 34 with handle 36 having support 38 on one side and angled other end of 36 being first support, casing 12/20 and signaling unit 42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774